Citation Nr: 1450432	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  13-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities.

2.  Entitlement to service connection for a left upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c). 

In July 2014, the Veteran raised the issue of entitlement to service connection for sleep apnea.  This issue has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a left upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities, is addressed in the Remand portion of the decision below and is remanded to the RO. 


FINDING OF FACT

The Veteran's current right upper extremity disabilities, diagnosed as carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features of the right shoulder, and mild osteoarthritis of the right wrist, are not related to his military service, inservice exposure to herbicides, or service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The RO's December 2007 letter advised the Veteran of the criteria for establishing his claim of service connection for a right upper extremity disability.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated herein.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2014, the Veteran was provided with a comprehensive examination of his upper extremities.  The examiner reviewed the claims file, reviewed with the Veteran his history of upper extremity disabilities, and conducted a physical examination.  After reviewing the evidence of record, the examiner identified the Veteran's current right upper extremity disabilities and then provided a medical opinion addressing the etiology of each.  The examiner also provided supporting rationale for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board's June 2014 remand instructed the RO to request information from the Veteran concerning any treatment he had received for his upper extremity disabilities; to attempt to procure copies of all records identified by the Veteran which have not previously been obtained; and to afford the Veteran for a medical examination to identify any current upper extremity disabilities found and provide a medical opinion addressing the etiology of each condition identified.

In a July 2014 letter, the RO requested that the Veteran identify any additional treatment providers he had seen.  The RO subsequently obtained the Veteran's updated treatment records from the VA Medical Center in Los Angeles, California.  Finally, the RO scheduled the Veteran for the August 2014 examination discussed above.  Accordingly, the directives of the Board's June 2014 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection is also warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months after exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. 3.309(e), Note 2.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran served on active duty in the Air Force from March 1960 to September 1984.  A review of his service treatment records is silent as to any complaints or treatment for a right upper extremity disability.  Periodic physical examinations in January 1981 and January 1984 noted that his upper extremities were normal.

In July 2007, the Veteran filed his present claim seeking entitlement to service connection for peripheral neuropathy.  The scope of this claim was subsequently expanded to cover disabilities of the bilateral upper extremities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Veteran attributes his upper extremity disabilities to his inservice exposure to herbicides.  Alternatively, he contends that these conditions were caused or permanently aggravated by his service-connected disabilities.

Throughout this appeal, service connection has been in effect for diabetes mellitus, type II, with hypertension; erectile dysfunction; cataracts; fecal incontinence; peripheral neuropathy of the left and right lower extremities, associated with diabetes mellitus, type 2; hearing loss; and tinnitus.

In a May 2011 VA examination for diabetes mellitus, the VA examiner listed a diagnosis of peripheral neuropathy.  The VA examiner further opined that peripheral neuropathy was a complication of the Veteran's service-connected diabetes mellitus.  In support of this opinion, the VA examiner cited the onset of the neuropathy complications in relation to the onset of the Veteran's diabetes mellitus.  In an August 2012 addendum, the VA examiner clarified that the peripheral neuropathy diagnosis referenced in the May 2011 VA examination referred to the Veteran's lower extremities only.  The VA examiner then stated that there was no diagnosis of peripheral neuropathy of the upper extremities.

In September 2013, a private electromyogram and nerve conduction study of the Veteran's bilateral upper extremities was conducted.  The report from this procedure concluded with impressions of severe right carpal tunnel syndrome affecting sensory and motor components; and "moderate left carpal tunnel syndrome (median nerve entrapment at wrist) affecting sensory and motor components."  

A private treatment summary letter from R.F., M.D., dated in September 2013, noted the Veteran's history of "diabetes, hypertension and neuropathy in both arms (carpal tunnel syndrome)."

In July 2014, the Veteran underwent a comprehensive VA examination for peripheral nerve, shoulder, arm, and wrist conditions.  The examination report noted the Veteran's history of numbness, pain, and tingling in the shoulders, left worse than right, beginning in 2004.  The Veteran also reported having numbness and tingling, without pain in his bilateral wrist beginning around the same time.  Thereafter, he reported that he began to experience wrist and forearm pain.  The Veteran indicated that he was currently treating this with hand and forearm splints, and that he had refused surgery.  Physical examination revealed mild intermittent pain and mild numbness in the left and right upper extremities.  The report noted that the Veteran's reflexes and sensory examination were normal.  It also noted mild effects on his radial nerve (musculospiral nerve) and medial nerve.  X-examination of the wrists revealed bilateral mild osteoarthritis.  X-ray examination of the shoulders revealed bilateral acromioclavicular joint and glenohumeral joint degenerative features.  The examination report concluded with diagnoses of bilateral carpal tunnel syndrome, bilateral acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrists.  The examiner opined that that it was "less likely than not" that any of these disabilities were related to the Veteran's military service, and "less likely than not" that any of these disabilities was caused or aggravated to any degree by the Veteran's service-connected disabilities.  In support this opinion, the examiner noted that the Veteran's service was from 1960 to 1984, and that his current disabilities arose decades later.  The examiner also noted that his current disorders were likely age related rather than service related.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a right upper extremity disability.  The Veteran's service treatment records are silent as to any complaint or diagnosis of a right upper extremity disability.  Following his separation from service, the first post service complaint or diagnosis of any right upper extremity disability is not shown or alleged until 2004, 20 years after the Veteran's discharge from military service.  

After reviewing all of the evidence in the claims file, the VA examiner in July 2014 opined that the Veteran's current right upper extremity disabilities, including carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrist, were "less likely than not" related to the Veteran's military service, and "less likely than not" caused or aggravated to any degree by the Veteran's service-connected disabilities.  

For his part, the Veteran attributes his current right upper extremity disabilities to his inservice exposure to Agent Orange.  Alternatively, he contends that these disorders developed secondary to his service-connected disabilities.  

The Veteran's current right upper extremity disabilities, including carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrist, are not entitled to a presumption of service connection based upon inservice exposure to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, the Veteran as a layperson has not been shown to be capable of making medical conclusions linking any of these conditions to his military service, his inservice exposure to herbicides, or his service-connected disabilities.  Accordingly, his statements and testimony regarding causation are not competent evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking any current right upper extremity disability to the Veteran's military service, his inservice exposure to herbicides, or his service-connected disabilities.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim for a right upper extremity disability.  As there is no doubt to be resolved, service connection for this disability is not warranted.


ORDER

Service connection for a right upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities, is denied.


REMAND

Pursuant to the Board's June 2014 remand, the Veteran underwent an examination for peripheral nerve, shoulder, arm, and wrist conditions in July 2014.  The July 2014 examination report concluded with multiple diagnoses involving the Veteran's left upper extremity, including carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrist.  Although the examiner provided an etiological opinion concerning these conditions, the examiner failed to address the Veteran's inservice treatment for a left wrist condition on October 14, 1978.  Specifically, the October 1978 treatment report noted the Veteran's complaints of left wrist pain which radiated up the lateral aspect of his forearm.  It also concluded with an assessment of monoarticular arthritis.

Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion addressing the relationship, if any, between the Veteran's current left upper extremity disabilities and his military service, including specific consideration of the Veteran's inservice left wrist treatment.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion from the examiner who conducted the July 2014 examination, addressing whether any currently diagnosed disability of the left upper extremity, including carpal tunnel syndrome; acromioclavicular joint and glenohumeral joint degenerative features; and mild osteoarthritis of the wrist, are related to his military service.  

The evidence of record must be made available to the examiner.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether each of the Veteran's previously diagnosed left upper extremity disabilities, including carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrist are related to his military service from March 1960 to September 1984, including his inservice left wrist treatment in October 1978, which included an assessment of monoarticular arthritis.

If the July 2014 examiner is not available, the evidence of record must be provided to another physician with appropriate expertise, who must provide the required opinion and supporting rationale.  Another examination of the Veteran must be performed if deemed necessary by the examiner providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


